17 F.3d 728
Daniel JOHNSTONE, Deceased, Plaintiff,Leslie V. Johnstone, in Her Capacity as the PersonalRepresentative of the Estate of Daniel Johnstone,et al., and the Estate of DanielJohnstone, Deceased,Plaintiffs-AppelleesCross-Appellants,v.AMERICAN OIL CO., et al., Defendants,Keene Corporation, Defendant-Appellant Cross-Appellee.John HANNON, et al., Plaintiffs,v.WATERMAN STEAMSHIP CORPORATION, et al., Defendants.
No. 92-3063.
United States Court of Appeals,Fifth Circuit.
March 11, 1994.

Daniel J. Mulholland, John D. Cosmich, Forman, Perry, Watkins & Krutz, Jackson, MS, for appellant.
Scott R. Bickford, John Robert Martzell, Regina O. Matthews, Martzell & Thomas, New Orleans, LA, for appellees.
Appeals from the United States District Court for the Eastern District of Louisiana;  Michaelle Pitard Wynne, United States Magistrate Judge.
Before JOHNSON, JOLLY, and JONES, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that this court's order dated January 18, 1994, denying rehearing is VACATED and this court's judgment as mandate, which issued on January 28, 1994, is RECALLED in view of the pending bankruptcy proceedings of Keene Corporation.